Citation Nr: 0916400	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for liver disease, to 
include residuals of cirrhosis and liver cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision from the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for liver disease.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of the hearing is of record.

The issue has been re-characterized to comport to the medical 
evidence of record.

In August 2008, the Board remanded the Veteran's current 
claim for additional development, including a VA examination.  
Additionally, in its August 2008 decision the Board denied 
entitlement to service connection for hepatitis C.  Thus, 
this issue is no longer before the Board.  See 38 C.F.R. § 
20.1100 (2008).

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a Veteran's failure to attend scheduled medical 
examinations.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be decided on the 
evidence of record.  38 C.F.R. § 3.655(b) (2008).  The 
Veteran was sent a letter on October 9, 2008, notifying him 
of a scheduled VA examination on October 21, 2008.  The 
Veteran did not attend his VA examination and neither he nor 
his representative have provided a reason for his failure to 
attend the examination.  Thus, as the Veteran has failed to 
attend his scheduled VA examination, his claim will be 
decided on the evidence of record.  See 38 C.F.R. § 3.655(b) 
(2008).





FINDING OF FACT

Liver disease, to include residuals of cirrhosis and liver 
cancer, was not diagnosed in service or for many years 
thereafter, and the preponderance of evidence is against a 
finding that the current liver disease, to include residuals 
of cirrhosis and liver cancer, is related to service.


CONCLUSION OF LAW

Liver disease, to include residuals of cirrhosis and liver 
cancer, was not incurred in or aggravated by service, 
directly or presumptively.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for an award of benefits will be assigned as 
the claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
the opportunity to give testimony before the Board.  A VA 
examination was scheduled but the Veteran failed to report to 
it.  All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for liver disease, to 
include cirrhosis and liver cancer.  At his April 2008 
hearing the Veteran testified that he was diagnosed with 
hepatitis C in 2000 and that when he was diagnosed with Stage 
4 liver failure in 2000, they figured it was at least 30 
years old.  The Veteran has also submitted evidence 
indicating that his liver cancer is related to Agent Orange 
exposure during service.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including cirrhosis of the 
liver, become manifest to a degree of 10 percent within one 
year from the date of separation from service, such disease 
shall be considered to have been incurred or aggravated by 
such service, notwithstanding there is no evidence of that 
disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 
38 C.F.R. §§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has liver disease, to include residuals 
of cirrhosis and liver cancer.  June 1999 private medical 
records note that the Veteran was given a diagnosis of 
hepatomegaly.  "Hepatomegaly" is defined as enlargement of 
the liver.  See Dorland's Illustrated Medical Dictionary 
(Dorland's) 857 (24th ed., 1994).  A private treatment record 
dated in August 2001 notes that the Veteran was given an 
impression of fatty infiltration in the liver.  November 2001 
private treatment records note an assessment of chronic 
hepatitis C, with cirrhosis.  A private medical treatment 
record dated in September 2004 notes a discharge diagnosis of 
status post-chemoembolization of left liver lesion.  A 
January 2005 private medical record notes diagnoses of liver 
cancer and cirrhosis.  A September 2005 private medical 
record notes that the Veteran was present for post-op from a 
cadaveric liver transplant.  

STRs do not indicate that the Veteran had any complaints of, 
or treatment for, any type of liver disability or injury 
while in service.  Personnel records do not indicate that the 
Veteran served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
38 U.S.C.A. § 1116(a).  However, personnel records do 
indicate that the Veteran served in Korea from November 1968 
to December 1970, with the 702nd Maintenance Battalion and 
2nd Aviation Battalion, 2nd Infantry Division.

The Board points out that the VA will concede exposure to 
herbicides if a Veteran alleges service along the de-
militarized zone (DMZ) in Korea and was assigned to certain 
Infantry, Armor or Cavalry units of the 2nd Infantry Division 
between April 1968 and July 1969.  See, e.g., VHA Directive 
2000-027 (September 5, 2000); see also VA Internal Document, 
"Veteran Service Center Manager Call-Policy Staff Items," 
March 2003.

In October 2006 the RO granted the Veteran entitlement to 
service connection for diabetes mellitus, type II, upon a 
finding that the Veteran was exposed to herbicides during 
service in Korea.  The RO cited a VA document noting that the 
RO would concede exposure to herbicides if a Veteran alleges 
service along the DMZ in Korea between April 1968 and July 
1969 and if they served in the 2nd Battalion, 31st Infantry, 
2nd Infantry Division.  

Personnel records do indicate that the Veteran served in 
Korea during the period of November 1968 to December 1970 and 
that he served with the 2nd Aviation Battalion, 2nd Infantry 
Division.  Thus, giving the Veteran the benefit of the doubt 
and based on the concession of the RO, the Board will 
consider him to be entitled to a presumption of Agent Orange 
exposure in-service.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
The Veteran's claimed liver disease, including cancer and 
cirrhosis, is not among those disabilities listed in 38 
C.F.R. § 3.309(e) that are entitled to a presumption of 
service connection.

Notwithstanding the provisions of §§ 3.307 and 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

A February 2005 private medical opinion is of record.  In it 
the physician opined that it is his medical opinion that it 
is more likely than not that the Veteran's cancer of the 
liver is a result of exposure to Agent Orange while serving 
in Korea.  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The February 2005 medical 
opinion does not state the physician's rationale for why he 
is of the opinion that exposure to Agent Orange is related to 
liver cancer and hence it is speculative.  Thus, it is not 
competent medical evidence and carries no evidentiary weight.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of liver disease, to include 
residuals of cirrhosis and liver cancer, of record is more 
than 20 years after the Veteran was discharged from active 
service and from when he was exposed to Agent Orange.  The 
passage of more than 20 years before any evidence of the 
disability is of record weighs heavily against a finding that 
such disability is related to service on a direct basis.  See 
38 C.F.R. §§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

May 2005 private treatment records note that the Veteran has 
a history of end-stage liver disease secondary to hepatitis 
C.  August 2005 private treatment records note that the 
Veteran has a history of end-stage liver disease secondary to 
hepatitis C.  A January 2007 private treatment record notes 
that the Veteran received a liver transplantation for 
hepatitis C resulting in end-stage cirrhosis.  The Board 
notes that the Veteran is not service-connected for hepatitis 
C.  Service connection may be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); see also Reiber v. 
Brown, 7 Vet. App. 513 (1995).  Thus, the Veteran cannot be 
granted service connection for his current liver disease, to 
include residuals of cirrhosis and liver cancer, as secondary 
to hepatitis C.   

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his liver disease, to 
include residuals of cirrhosis and of liver cancer, is 
related to service.  The Board notes the Veteran's 
contentions that his claimed disabilities are related to 
service.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis or 
etiology of his claimed disability and his views are of no 
probative value.  And, even if his opinion, and the February 
2005 private medical opinion, are entitled to be accorded 
some probative value, they do not outweigh the evidence of 
record, which shows that the Veteran's liver disease, to 
include residuals of cirrhosis and liver cancer, did not 
develop for many years after service, and that the Veteran's 
liver disease is secondary to his non-service connected 
hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372; 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  
Further examination to clarify the issue was thwarted when 
the Veteran failed to appear for a scheduled examination.

The first contemporaneous medical evidence of diagnosis of 
liver disease, to include residuals of cirrhosis and liver 
cancer, is well after the one-year presumptive period from 
discharge from service; thus, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

The preponderance of the evidence is against the claimed 
liver disease, to include residuals of cirrhosis and liver 
cancer; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for liver disease, to 
include residuals of cirrhosis and liver cancer, is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


